©®`10501¢§00|\)-\

_\
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
SARMAD KORKE|S, Case No. 3:17-cv-00586-RCJ-CBC
Plaintiff, ORDER
v.
lSlDRO BACA, et al.,
Defendants.

 

 

 

 

l. DlSCUSSlON

On September 25, 2018, the Court issued a screening order dismissing Count l
with leave to amend, dismissing Count ll without leave to amend, and permitting Count
lll to proceed against Defendants Baca, Ward, and Powers. (ECF No. 6 at 8). The Court
granted Plaintiff 28 days from the date of that order to file an amended complaint curing
the deficiencies of Count l. (Id.). The Court specifically stated that if Plaintiff chose not
to file an amended complaint, the action would proceed on Count ||l. Plaintiff has not filed
an amended complaint. Pursuant to the screening order, this action shall proceed against
Defendants Baca, Ward, and Powers on Count lll.
ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that, pursuant to the Court's screening
order (ECF No. 6), this action shall proceed against Defendants Baca, Ward, and Powers

on Count lll.

 

©®\IC)OT-l>(»)l\)-\

NNNNNNNNN_\_\_\_\_\_;_\_L_\_\
G)`lC)U'l-§Q)N-\O(D@\lCDO-§O)N-\O

 

 

lT lS FURTHER ORDERED that given the nature of the claim(s) that the Court has
permitted to proceed, this action is STAYED for ninety (90) days to allow P|aintiff and
Defendant(s) an opportunity to settle their dispute before the $350.00 filing fee is paid, an
answer is filed, or the discovery process begins. During this ninety-day stay period, no
other pleadings or papers shall be filed in this case, and the parties shall not engage in
any discovery. The Court will refer this case to the Court's lnmate Early Mediation
Program, and the Court will enter a subsequent order, Regardless, on or before ninety
(90) days from the date this order is entered, the Office of the Attorney General shall file
the report form attached to this order regarding the results of the 90-day stay, even if a
stipulation for dismissal is entered prior to the end of the 90-day stay. lf the parties
proceed with this action, the Court will then issue an order setting a date for Defendants
to h|e an answer or other response. Fo|lowing the filing of an answer, the Court will issue
a scheduling order setting discovery and dispositive motion deadlines.

|T lS FURTHER ORDERED that “settlement” may or may not include payment of
money damages. lt also may or may not include an agreement to resolve Plaintiff's issues
differently. A compromise agreement is one in which neither party is completely satisfied
with the resu|t, but both have given something up and both have obtained something in
return.

lT lS FURTHER ORDERED that if the case does not sett|e, Plaintiff will be required
to pay the full $350.00 filing fee. This fee cannot be waived. lf Plaintiff is allowed to
proceed in forma pauperis, the fee will be paid in installments from his prison trust
account. 28 U.S.C. § 1915(b). lf Plaintiff is not allowed to proceed in forma pauperis, the
$350.00 will be due immediate|y.

lT lS FURTHER ORDERED that if any party seeks to have this case excluded from
the inmate mediation program, that party shall file a “motion to exclude case from

mediation" on or before twenty-one (21) days from the date of this order, The responding

 

¢.D®`|CDO'I-§Oi>l\)_\

NNNNNNNNN_\_\_\_\_\_\_\_;_\_\
m\lO')U'l-§O»)N-\O(D@\|OU'|AQ)N-\O

 

 

party shall have seven (7) days to H|e a response. No reply shall be filed. Thereafter, the
Court will issue an order, set the matter for hearing, or both.

|T lS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE
a copy of this order, the original screening order (ECF No. 6) and a copy of Plaintiff’s
complaint (ECF No. 1-1) on the Of'fice of the Attorney General of the State of Nevada, by
adding the Attorney General of the State of Nevada to the docket sheet This does not
indicate acceptance of service.

lT lS FURTHER ORDERED that the Attorney General's Office shall advise the
Court within twenty-one (21) days of the date of the entry of this order whether it will enter
a limited notice of appearance on behalf of Defendants for the purpose of settlement. No
defenses or objections, including lack of service, shall be waived as a result of the filing

of the limited notice of appearance

DATED Ti-iis Z/"gday of MMM'M)o

 

UN|T ATES MAG| TE JUDGE

 

 

(.OO)\|CDU'|LUN_\

NNNNN|\)NNN_\_\_\_\_\_\_\_\_\_\
m\lC>U'l-§UN-\O(D@\IO)O'|AO)N-\O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

SARMAD KORKE|S, Case No. 3217-cv-00586-RCJ-CBC
P|aintiff, REPORT OF ATTORNEY GENERAL
RE: RESULTS OF 90-DAY STAY
v.
|S|DRO BACA, et al.,

Defendants.

 

 

 

NCTE: ONLY THE OFF|CE OF THE ATTORNEY GENERAL SHALL FlLE TH|S FORM.
THE lNMATE PLA|NT|FF SHALL NOT FlLE TH|S FORM.

On [the date of the issuance of the screening order], the Court
issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
§ 1915A, and that certain specified claims in this case would proceed. The Court ordered
the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
after the date of the entry of the Court's screening order to indicate the status of the case
at the end of the 90-day stay. By filing this form, the thce of the Attorney General hereby
complies.

///
///
///
///
//l

 

 

¢.D(D\IO')U'|-h(»)l\)-\

NNNNNNNNN.A_\_\_\_\_\_\_\_\_\
@\lO)U'|-h(»)N-\O(D®`|G)O'l-PO)N-\O

 

 

REPORT FORM

[ldenti which _of the following two situations (identified in bold type) describes the case,
and fol ow the instructions corresponding to the proper statement.]

Situation One: Mediated Case: The case was assigned to mediation by a court-
a pointed medi'ator duri'ng tiie_ 9_0-day stay. [lf this statement is accurate, check ONE
o the six statements below and fill in any additional information as required, then proceed
to the signature block.]

A mediation session with a court-appointed mediator was held on
[enter date], and as of this date, the parties have
reacFi_ed a settlement (even if pa enivork to memorialize the settlement
remains to be comBlete . (lf this ox is checked, the parties are on notice
that t_hey must SE_ ARA ELY Nle either a contemporaneous stipulation of
dismissal or_ a motion requesting that the Court continue the stay in the case
until a specified date upon which they will Hle a stipulation of dismissal.)

A mediation session with a court-appointed mediator was held on

[enter date], and as of this date, the parties have not
reached a settlement The Office of the Attorney General t erefore informs
the Court of its intent to proceed with this action.

No mediation session with a court-appointed mediator was held during the
_90-day sta , but the parties have nevertheless settled the case. If this box
is checke , the parties are on notice that they must SEPARAT LY tile a
contemporaneous stipulation of dismissal or a motion requesting that the
Court continue the stay in this case until a speciiied date upon which they
will tile a stipulation of dismissal.)

No mediation session with a court-appointed mediator was held during the
gO;di'=iy stay, but one is currently scheduled for [enter
a e .

No mediation session with a court-appointed mediator was held during the
90-day stay, and as of this date, no date certain has been scheduled for
such a session.

None of the above five statements describes the status of this case.
Contemporaneously with the filing of this report, the thce of the Attorney
General of the State of Nevada is filing a separate document detailing the
status of this case.

*****

Situation Two: lnfoi'mal Settlement Discussions Case: The case was NOT assigned
to mediation with a court-appointed mediator duri'ng the 90-day stay; rather, th_e
parties were encoura ed to engage in informal settlement ne otiations.(l_lf_ this
statement is accurate, c eck CNE of the four statements below and ill in any ad itional
information as required, then proceed to the signature block.]

The parties enga ed in settlement discussions and as of this date_, t_he
parties have reac ed a settlement (even if the paperwork to memorialize
the settlement remains to be com lete . (lf this box is checked, the parties
are on notice that they must SE ARA ELY tile either a contemporaneous
stipulation of dismissal or a motion requestin that the Court continue t_he
stay in this case until a specified date upon w ich they will lile a stipulation
of dismissal.)

5

 

(Ow\lO)O'l-hWN-\

NNNNNNN|\)N_\_\_\_\_\_\_\_\_\_\
m`lC)UiLO¢N-*O(O®\lo)(h-RUN-\O

 

 

The_ parties engaged in settlement discussions and as of this date, the
parties have not reached a settlement The Oftice of the Attorney General
therefore informs the Court of its intent to proceed with this action.

The parties have not engaged in settlement discussions and as of this date.
the parties have not reached a settlement The Office of the Attorney
General therefore informs the Court of its intent to proceed with this action.

None of the above three statements fully describes the status of this case.
Contemporaneously with the filing of this report, the thce of the Attorney
General of the State of Nevada is filing a separate document detailing the
status of this case.

Submitted this day of , by:

Attorney Name:

Address:

 

 

Print Signature

Phone:

 

 

 

Email:

 

 

